EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Angel Lezak on 12/20/2021.
Claims 1, 3, 8, 27, 31, 34, 36 and 40 has been amended as follows below: 
 A computer-implemented method, comprising:
storing user information including topic information and biographical statements associated with user information in a database configured to link the biographical statements with the topic information;
receiving input corresponding to a request to present a question page in a graphical user interface, wherein the question page is associated with a question posted; 
associating the question posted with one or more topics;
analyzing overall user activity associated with the one or more topics, wherein analyzing includes assigning weighted factors to the one or more topics;
querying the database to determine one or more answers, wherein each answer has been previously posted by a user, and wherein a user is associated with user information;
determining whether any biographical statements are associated with users 

selecting a particular biographical statement associated with user information corresponding to a [[the]] user who previously posted an answer, wherein the particular biographical statement is selected from a variety of available biographical information for the user, and wherein the particular biographical statement is linked to the one or more topics; and
displaying the question page with the question, the answer to the question, the name of the user, and the particular biographical statement.
3. The computer-implemented method of claim 1, further comprising:
analyzing text of the question wherein [[the]] data associated with the question includes the text;
identifying, using a result of analyzing the text, one or more words in the text; and
determining the one or more topics associated with the question from the one or more words.
8.	The computer-implemented method of claim 1, further comprising:
retrieving additional biographical information, wherein the additional biographical information is identified using data associated with one or more user profiles, wherein the additional biographical information is retrieved using an Application using 
27.	The non-transitory computer-readable storage medium including instructions that cause the one or more processors to perform operations of claim 24, further comprising:
analyzing text of the question wherein [[the]] data associated with the question includes the text;
identifying, using the analysis of the text, one or more words in the text; and
using the one or more words to determine a topic associated with the question.
31.	A computer system hosting a question-and-answer service, comprising:
one or more processors; and
a non-transitory computer-readable medium including instructions that, when executed by the one or more processors, cause the one or more processors to perform operations including:
storing user information including topic information and biographical statements associated with user information in a database configured to link the biographical statements with the topic information;
receiving input corresponding to a request to present a question page in a graphical user interface, wherein the question page is associated with a question posted; 
associating the question posted with one or more topics;

querying the database to determine one or more answers, wherein each answer has been previously posted by a user, and wherein a user is associated with user information;
determining whether any biographical statements are associated with users 
applying a biographical statement algorithm to a hierarchical structure corresponding to the one or more topics, wherein applying the biographical statement algorithm includes using the analysis of the overall user activity associated with the one or more topics and the weighted factors assigned to the one or more topics to select a particular biographical statement;
selecting a particular biographical statement associated with user information corresponding to a [[the]] user who previously posted an answer, wherein the particular biographical statement is selected from a variety of available biographical information for the user, and wherein the particular biographical statement is linked to the one or more topics; and
displaying the question page with the question, the answer to the question, the name of the user, and the particular biographical statement.


analyzing text of the question wherein [[the]] data associated with the question includes the text;
identifying, using the analysis of the text, one or more words in the text; and
using the one or more words to determine a topic associated with the question.
	36.	The computer system of claim 31, wherein the non-transitory computer-readable medium further includes instructions that, when executed by the one or more processors, cause the one or more processors to perform operations including:
retrieving additional biographical information, wherein the additional biographical information is identified using data associated with one or more user profiles, wherein the additional biographical information is retrieved using an Application Programming Interface (API), and wherein the particular biographical statement is further determined using 
40.	The non-transitory computer-readable storage medium including instructions that cause the one or more processors to perform operations of claim 24, further comprising:
retrieving additional biographical information, wherein the additional biographical information is identified using data associated with one or more user profiles, wherein the additional biographical information is retrieved using an Application Programming Interface (API), and wherein the particular biographical statement is further determined using .
Reasons for Allowance
Claims 1, 3, 8, 24, 27, 28, 31, 33-40 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the cited patents and/or publications teach selecting a particular biographical statement associated with user information corresponding to a user who previously posted an answer, wherein the particular biographical statement is selected from a variety of available biographical information for the user, and wherein the particular biographical statement is linked to the one or more topics; and displaying the question page with the question, the answer to the question, the name of the user, and the particular biographical statement.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHA FRISBY whose telephone number is (571)272-8774.  The examiner can normally be reached on Monday-Friday 730AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KESHA FRISBY/Primary Examiner, Art Unit 3715